1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     FABIAN FELIX,                             Case No. CV 18-3524-JLS (GJS)
12                  Plaintiff
                                                  ORDER ACCEPTING
13            v.                                  FINDINGS AND
                                                  RECOMMENDATIONS OF
14     L. AYALA, et al.,                          UNITED STATES
                                                  MAGISTRATE JUDGE
15                  Defendants.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint (Dkt. 1),
19   all pleadings and documents filed and lodged in this action, the unopposed motion to
20   dismiss the Complaint brought by Defendants (Dkt. 18, “Motion”), and the related
21   Report and Recommendation of United States Magistrate Judge (Dkt. 21, “Report”).
22   The time for filing objections to the Report has passed, and no objections have been
23   filed with the Court.
24
25         Having completed its review, the Court accepts the findings and
26   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1)
27   ///
28   ///
1    the Motion is GRANTED; and (2) this action is dismissed with prejudice.
2
3          LET JUDGMENT BE ENTERED ACCORDINGLY.
4
5
6    DATE: May 10, 2019                   __________________________________
                                          JOSEPHINE L. STATON
7                                         UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
